Citation Nr: 0702978	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-22 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Regional Office and Insurance Center (RO&IC) in
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for vascular disease of the 
lower left extremity.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1986 to October 1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the RO&IC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has vascular disease in his left 
lower extremity, primarily due to his service-connected 
internal derangement of the left knee.

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  

When a service- connected disorder causes an increase in 
disability to a non- service-connected condition, such an 
increase is to be treated as if service connected.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

However, recent regulatory changes show that VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  71 Fed. Reg. 52774 (2006) (effective October 10, 
2006, and to be codified as amended at 38 C.F.R. § 3.310(b)).
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R., Part 4) and determine the extent of aggravation 
by deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  Id.

While the veteran's service medical records include the 
Report of Medical History (Standard Form 93), completed in 
conjunction with his October 1992 service separation 
examination, they do not contain a copy of the actual Report 
of Medical Examination.

Medical records from B. F. G., M.D., show that November 1999 
through June 2002, he treated the veteran for internal 
derangement of the left knee.  During a May 2003 VA 
orthopedic examination, it was noted that he had performed 
arthroscopic surgery on the veteran's left knee.  However, 
the report of that surgery has not been associated with the 
claims folder.

In March 2003, F. Q. M., M.D., reported that he had been 
treating the veteran for venous insufficiency of the left 
lower extremity since February 2002.  To date, Dr. M.'s 
clinical records have not been requested for association with 
the claims folder.

In May 2003, the veteran underwent a VA vascular examination.  
The examiner concluded that the veteran's varicose veins in 
his left lower extremity were not caused by his left knee 
condition.  However, he did not provide the rationale for his 
conclusion.

In June 2003, the veteran authorized VA to obtain records 
reflecting his treatment by B. F. G., M.D., from 2002 to the 
present.  To date, such records have not been requested for 
association with the claims folder.

Also in June 2003, the veteran authorized VA to obtain 
records reflecting his physical therapy for left knee 
disability from May 2003 to the present at the Irwin Medical 
Center.  To date, those records have not been requested for 
association with the claims folder.
In August 2003, R. W. T., M.D., reported that he had been 
seeing the veteran for venous insufficiency and severe 
varicosities of the left lower extremity.  Although Dr. T. 
suggested that such abnormalities were etiologically related 
to the veteran's service-connected left knee disability, Dr. 
T's clinical records have not been associated with the claims 
folder.  He did, however, provide some medical discussion to 
support his theory.

VA has a statutory duty to assist the veteran in the 
development of his claim.  During the pendency of this 
appeal, extensive changes were made with respect to that 
duty.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  To date, the veteran has not been sent a letter 
notifying him of those changes.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) also held that VA 
notice requirements applied to all five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess/Hartman, 19 
Vet. App. 473 (2006).  To date, the veteran has not been sent 
a letter notifying him of those elements.  

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is REMANDED for the following 
action:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claim, as set forth in 
38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159.  

In so doing, ensure that he is notified 
of all five elements of a service 
connection claim.  See Dingess/Hartman.

2.  Through official channels, such as 
the National Personnel Records Center 
(NPRC), request a copy of the report 
(Standard Form 93) of the veteran's 
October 1992 service separation 
examination.

Also request that the veteran furnish any 
such records in his possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

3.  Request that the following health 
care providers furnish copies of the 
veteran's clinical records indicated 
below:

a.  B. F. G., M.D. - records 
reflecting the veteran's treatment 
for disability of the left lower 
extremity, including the left knee, 
at any time;  

b.  F. Q. M., M.D. - records 
reflecting the veteran's treatment 
for venous insufficiency of the left 
lower extremity at any time; 

c.  Irwin Medical Center - records 
reflecting the veteran's treatment 
for disability of the left lower 
extremity, including the left knee, 
at any time;  

d.  R. W. T., M.D. - records 
reflecting the veteran's treatment 
for venous insufficiency and severe 
varicosities of the left lower 
extremity.  

Also request that the veteran provide any 
such records he may have in his 
possession.  
A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

4.  When the actions requested in parts 
1, 2, and 3 have been completed, schedule 
the veteran for a vascular examination to 
determine the nature, etiology, and 
extent of any vascular disability of the 
left lower extremity found to be present.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

If vascular disability of the left lower 
extremity is diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis.  

The examiner must also render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such vascular 
disability is directly related to any 
event in service, including, but not 
limited to, the veteran's left knee 
injury in February 1988 or treatment 
therefore.  

The examiner must also render an opinion 
as to whether it is more likely than not, 
at least as likely as not, or less likely 
than not that such vascular disability is 
proximately due to or chronically 
worsened by, the veteran's service-
connected internal derangement of the 
left knee.

In this regard, the examiner must 
establish the baseline level of severity 
of the vascular created before the onset 
of aggravation or by the earliest medical 
evidence created at any time between the 
onset of any aggravation found and the 
receipt of medical evidence establishing 
the current level of severity of the 
vascular disability.  

The rationale for all opinions must be 
set forth in writing.

5.  When the actions requested in parts 
1, 2, 3, and 4 have been completed, 
undertake any other indicated 
development, and then readjudicate the 
issue of service-connection for vascular 
disability of the left lower extremity.

In so doing, determine the baseline and 
current levels of severity under the 
Schedule for Rating Disabilities 
(38 C.F.R., Part 4 (2006)), and the 
extent of aggravation by deducting the 
baseline level of severity, as well as 
any increase in severity due to the 
natural progress of the disease, from the 
current level.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



